Title: From Thomas Jefferson to Walter Boyd, 21 November 1804
From: Jefferson, Thomas
To: Boyd, Walter


                  
                     Nov. 21. 04.
                  
                  Th Jefferson presents his compliments to mr Boyd and returns him the manuscript of mr Blakeley. his time has not permitted him to give it a very serious perusal or much consideration. as far as he has been able to attend to it he thinks the subject analysed with accuracy, and that the author takes a very respectable stand in the line of those who to a sense of the imperfections of our alphabet have joined endeavors to correct it. these improvements take their place among those which one may have the wish without the hope of seeing introduced. he prays mr Boyd to be the bearer of his thanks to mr Blakely for the communication.
               